
	

115 S1041 IS: Florida Shores Protection and Fairness Act
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1041
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2017
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To include the State of Florida in the Gulf of Mexico outer Continental Shelf revenue sharing
			 program, to extend the moratorium on oil and gas leasing in certain areas
			 of the Gulf of Mexico, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Florida Shores Protection and Fairness Act. 2.Inclusion of State of Florida in Gulf of Mexico outer Continental Shelf revenue sharing programSection 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by striking paragraph (7) and inserting the following:
			
 (7)Gulf producing StateThe term Gulf producing State means each of the States of Alabama, Florida, Louisiana, Mississippi, and Texas.. 3.Moratorium on oil and gas leasing in certain areas of Gulf of MexicoSection 104(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended in the matter preceding paragraph (1) by striking June 30, 2022 and inserting June 30, 2027.
		
